Detailed Action
Status of Claims
This office action is in response to the communication filed 10/27/2022. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant argues that prior art does not teach the limitation that the sensor module is the same type of sensor. Examiner respectfully disagrees.  Werkheiser discloses that the sensors are a variety of sensors of the same type, which are position measurement sensors located in the position sensing sub (114) (Pg 4 line 29-30 disclosing various sensors designed to determine position). Werkheisers sensors can detect a variety of different data points and determine position from the data collected. 

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the limitation “a sensor module of the same type of sensor” is unclear.  Although the specification states multiple modules may have the same type of sensor, it is unclear how one module has the same type of sensor, as there is only one sensor in one module.  Therefore, the metes and bounds of a sensor module of the same type of sensor are unclear.

Claim Rejections – 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werkheiser et al. (WO 2016/175777 A1).
Claim 1
	Werkheiser teaches that: A position measurement system, comprising: a position measurement tool (114) comprising: a sensor module (Fig. 3 Element 302: including sensors 308, processor 304, memory 306) of the same type of sensor configured to take at least one measurement, (Werkheiser Fig 2 pg 4 line 29-30; The type of sensor disclosed is a position sensor for example, an accelerometer, gyroscope, casing collar locator, radiation sensor, or roller counter.); and telemetry module (Fig. 3 element 310) (pg 6 line 27-28); and a marker, wherein the marker emits a signal measured by the sensor module (Fig. 3 Element 302: including sensors 308, processor 304, memory 306). (Werkheiser pg 4 line 19-21 "Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool"). See also (Werkheiser pg 3 line 17-22 “Specifically, the drill string may include an acoustic telemetry transceiver that transmits telemetry signals in the form of acoustic vibrations in the tubing wall of the drill string. An acoustic telemetry receiver may be coupled to the kelly to receive transmitted telemetry signals. One or more repeaters may be provided along the drill string to receive and retransmit the telemetry signals. The repeaters may include both an acoustic telemetry receiver and an acoustic telemetry transmitter.”) for alternative embodiments of marker structures.) 


	Claim 2
	
	Werkheiser teaches that: The position measurement system of claim 1, wherein the position measurement tool (114) is disposed on a tool assembly (102), wherein the marker (104) is disposed on a tubular string (116) (Werkheiser Fig 1 element 114 pg 4 line 29-30 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like.") 

	Claim 3

	Werkheiser teaches that: The position measurement system of claim 1, wherein the marker is a radioactive gamma source. (Werkheiser pg 4 line 19-21 “Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool”)

	Claim 4

	Werkheiser teaches that: The position measurement system of claim 1, wherein the sensor module (302) is selected from the group consisting of a gamma sensor, an electromagnetic sensor, or an acoustic sensor. (Werkheiser pg 3 line 14-21 "In various embodiments, wireless methods, such as acoustic and electromagnetic (EM) telemetry, are used for communication with the surface"; pg 4 line 29-30 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like"; pg 6 line 27-33“The position-sensing sub 302 also includes communication and networking hardware 310 for enabling communications between the position-sensing sub 302 and the surface. The communication channel between the position sensing sub 302 and the surface is wireless. As such, position information can be communicated to the surface in real-time and such communication may occur continuously, automatically after a threshold amount of time or inactivity has passed, in response to queries or programmable events (discussed below with respect to FIG. 4), or some combination of the preceding”; (pg 9 line 32-33 “The apparatus further includes telemetry equipment coupled to the processor, and the telemetry equipment wirelessly communicates the position.”)

	Claim 5

	Werkheiser teaches that: The position measurement system of claim 1, wherein the sensor module (302) is a photodiode or a Geiger Muller tube. (Werkheiser pg 5 line 4-6 "A radiation sensor such as a gamma ray log includes a scintillation crystal and a photomultiplier tube to measure gamma-ray radiation emitted by the tag or marker.")

	Claim 6

	Werkheiser teaches that: The position measurement system of claim 1, wherein the position measurement tool (114) comprises a plurality of sensor modules (Element 302 comprising multiple sensors 308, each teaching a variety of sensor modules Pg 6 line 23-26; disclosing multiple modules with different sensors to provide better positional accuracy). (Werkheiser pg 4 line 29-35 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like. In various embodiments, different combinations of any or all the sensing devices are included on the position-sensing sub 104.")

	Claim 7

	Werkheiser teaches that: The position measurement system of claim 6, wherein at least one of the plurality of sensor modules (302) is an accelerometer. (Werkheiser pg 4 line 29-30 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like.")

	Claim 8

	Werkheiser teaches that: The position measurement system of claim 6, wherein the plurality of sensor modules (Element 302 comprising multiple sensors 308, each teaching a sensor module) are magnetometers, wherein the marker is a magnet. (Werkheiser pg 4 line 34 pg 5 line 1-3 "The casing collar locator includes two magnetic poles positioned on either side of a central coil. Magnetic lines of flux in the casing collar locator are temporarily distorted when the position-sensing sub 114 passes the thicker walls of a casing collar.")

	Claim 9
	
	Werkheiser teaches that: The position measurement system of claim 1, wherein the position measurement tool is disposed on a tool assembly, wherein the marker is disposed on an internal component of the tool assembly that is movable. (Werkheiser pg 3 line 14-23 “Specifically, the drill string may include an acoustic telemetry transceiver that transmits telemetry signals in the form of acoustic vibrations in the tubing wall of the drill string. An acoustic telemetry receiver may be coupled to the kelly to receive transmitted telemetry signals. One or more repeaters may be provided along the drill string to receive and retransmit the telemetry signals. The repeaters may include both an acoustic telemetry receiver and an acoustic telemetry transmitter.”)

	Claim 10 

	Werkheiser teaches that: A method for identifying a position, comprising:disposing a position measurement tool (114) downhole (Werkheiser pg 4 line 29-30 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like.") emitting a signal from a marker, wherein the marker is disposed on a tubular; (pg 4 line 19-21 "Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool") receiving the signal through a plurality of sensor modules (Fig. 3 Element 302: including sensors 308, processor 304, memory 306)  disposed in the position measurement tool; (pg 4 line 29-30 “The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like”) wherein the plurality of sensor modules are of the same type of sensor (Werkheiser Fig 2 pg 4 line 29-30 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like." Element 302 comprising multiple sensors 308, each teaching a variety of sensor modules Pg 6 line 23-26; disclosing multiple modules with different sensors to provide better positional accuracy).; transmitting the signal uphole through a telemetry module (Fig. 3, element 310); (pg 9 line 32-33 “The apparatus further includes telemetry equipment coupled to the processor, and the telemetry equipment wirelessly communicates the position.”) comparing the signal received at a first sensor module and a second sensor module; and (pg 8 line 5-6] “The distance determined from sensed data from the multiple sensing devices may be compared to identify error and update an error factor in any of the sensing devices.”) identifying the position between the position measurement tool and the marker. (Fig 4 element 412 pg 8 lines 30-35 "At 412, the position is reported. For example, the position information is transmitted to the surface wirelessly in real time.") (pg 8 line 5-6 “The distance determined from sensed data from the multiple sensing devices may be compared to identify error and update an error factor in any of the sensing devices.”)

	Claim 11

	Werkheiser teaches that: The method of claim 10, wherein comparing the signal comprises applying a correlation calculation. (pg 8 line 5-6 “The distance determined from sensed data from the multiple sensing devices may be compared to identify error and update an error factor in any of the sensing devices.”)

	Claim 12

	Werkheiser teaches that: The method of claim 10, wherein the plurality of sensor modules is a gamma sensor. (pg 4 line 19-21 "Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool")

	Claim 13

	Werkheiser teaches that: The method of claim 10, wherein the marker (104) is disposed on a tubular string, wherein the position measurement tool is disposed on a tool assembly. (Fig 1 element 114 pg 4 line 29-30 "The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106, and the like.")

	Claim 14

	Werkheiser teaches that: The method of claim 13, further comprising displacing the tool assembly or the tubular string. (Fig 1 element 114)

	Claim 15

	Werkheiser teaches that: The method of claim 10, wherein the position measurement tool is disposed on a tool assembly, wherein the marker is disposed on an internal component of the tool assembly that is movable. (Werkheiser pg 3 line 17-22 “Specifically, the drill string may include an acoustic telemetry transceiver that transmits telemetry signals in the form of acoustic vibrations in the tubing wall of the drill string. An acoustic telemetry receiver may be coupled to the kelly to receive transmitted telemetry signals. One or more repeaters may be provided along the drill string to receive and retransmit the telemetry signals. The repeaters may include both an acoustic telemetry receiver and an acoustic telemetry transmitter.”)

	Claim 16

	Werkheiser teaches that: The method of claim 15, further comprising of displacing the internal component of the tool assembly. (pg 2 line 24-26 “The BHA 19 may include one or more of a rotary steerable system, logging while drilling system, drill bit 14, reamer, and downhole motor 26.”)

	Claim 17

	Werkheiser teaches that: A downhole system, comprising: a tubular string; (Fig 1) a tool assembly disposed within the tubular string; (pg 4 line 22-23 “A tubular string, such as a tool string 102, includes operational tools such as a perforation sub 110 and a position-sensing sub 114.”) a position measurement system comprising: wherein the position measurement system comprises: a position measurement tool comprising: a sensor module (302) of the same type of sensor (308) (Fig. 3 Element 302: including sensors 308, processor 304, memory 306) (pg 4 line 29-30 “The position-sensing sub 114 includes sensing devices such as an accelerometer, gyroscope, casing collar locator, radiation sensor, roller counter 106”); and a telemetry module (Fig. 3, element 310) (pg 6 line 27-28); and (pg 9 line 32-33 “The apparatus further includes telemetry equipment coupled to the processor, and the telemetry equipment wirelessly communicates the position.”) a marker, wherein the marker is configured to emit a signal (pg 4 line 19-21 “Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool”); and an information handling system (50). (pg 4 line 19-21 “Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool”) (pg 6 line 29-33)

	Claim 18

	Werkheiser teaches that: The downhole system of claim 17, wherein the position measurement tool is disposed on the tool assembly, wherein the marker is disposed on an internal component of the tool assembly that is movable. (Werkheiser pg 3 line 14-25 “Specifically, the drill string may include an acoustic telemetry transceiver that transmits telemetry signals in the form of acoustic vibrations in the tubing wall of the drill string. An acoustic telemetry receiver may be coupled to the kelly to receive transmitted telemetry signals. One or more repeaters may be provided along the drill string to receive and retransmit the telemetry signals. The repeaters may include both an acoustic telemetry receiver and an acoustic telemetry transmitter.”) 

	Claim 19

	Werkheiser teaches that: The downhole system of claim 17, wherein the position measurement tool is disposed on the tool assembly, wherein the marker is disposed on the tubular string. (pg 4 line 19-21 “Selected casing collars or positions along the drill string may be additionally tagged with radioactive markers to make them detectable by a gamma ray logging tool”)

	Claim 20

	Werkheiser teaches that: The downhole system of claim 17, wherein the signal measured by the sensor module (Fig. 3 Element 302: including sensors 308, processor 304, memory 306) is transmitted to the information handling system (50) (pg 2 line 33-34 “A data processing system 50 may be coupled to a measurement unit on the platform 2 by a wired connection 49 or wireless connection, and may periodically obtain data from the measurement unit as a function of position and/or time.”) via the telemetry module (Fig. 3 element 310) to determine a relative position between the position measurement tool and the marker. (pg 9 line 32-33 “The apparatus further includes telemetry equipment coupled to the processor, and the telemetry equipment wirelessly communicates the position.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS D WLODARSKI/Examiner, Art Unit 3672                                                                                                                                                                                                        
/Nicole Coy/Primary Examiner, Art Unit 3672